MEMORANDUM
ADKINS, J.
The defendant and the intervener have moved to dismiss the bill of complaint.
The parties agreed that the only question is whether there is substantial evidence in the record to support the findings of the Deputy Commissioner.
The matter was thoroughly argued and has been covered in elaborate briefs. I have read the briefs and the testimony taken before the Commissioner.
There was a sharp conflict of testimony before the Commissioner. The insurance company introduced experts of *156national prominence upon whose testimony the Deputy Commissioner might have taken the other view.
But the record also shows substantial testimony to support the findings which the Commissioner made.
In my opinion these findings show that the death of Harry Yass was the result of gassing suffered by him on August 31, 1932. The parties agree that the gassing was sustained in the course of Vass’ employment and that that accident was one arising out of his employment. The only dispute is as to the casual connection of the gassing with the death.